Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Rule 14a-12 MTM TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it is determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MTM TECHNOLOGIES, INC. 1200 High Ridge Road Stamford, Connecticut 06905 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 12, 2008 To the Shareholders of MTM Technologies, Inc.: You are cordially invited to attend the 2008 Annual Meeting of Shareholders (the Annual Meeting) of MTM Technologies, Inc. (the Company). Our Annual Meeting will be held on Wednesday, November 12, 2008 at The Stamford Marriott Hotel and Spa, located at 243 Tresser Boulevard, Stamford, CT 06901, commencing at 9:00 a.m. Eastern Time for the following purposes: 1. To elect seven persons to the Board of Directors of the Company, each to serve until the next annual meeting of shareholders of the Company or until such person shall resign, be removed or otherwise leave office; 2. To ratify the appointment of McGladrey & Pullen, LLP, as the Companys independent registered public accounting firm for the 2009 fiscal year; and 3. To consider and act upon any other matters that may properly come before the Annual Meeting. The Board of Directors is not presently aware of any such matters. Only shareholders of record as of the close of business on September 22, 2008 (the Record Date) are entitled to receive notice of and to vote at the Annual Meeting and any adjournment thereof. A list of shareholders entitled to vote at the Annual Meeting will be available at the Annual Meeting for examination by any shareholder. The foregoing matters are more fully described in the Proxy Statement accompanying this Notice, to which your attention is directed. By Order of the Board of Directors, /s/ Stephen Hicks Stephen Hicks Corporate Secretary Stamford, Connecticut October 2, 2008 Whether or not you attend the meeting, each shareholder is urged to complete, date, sign and return the accompanying proxy card to assure that the shareholders vote will be counted. MTM TECHNOLOGIES, INC. 1200 High Ridge Road Stamford, Connecticut 06905 PROXY STATEMENT Introductory Comment Throughout this Proxy Statement, the terms we, us, our, MTM and Company, refer to MTM Technologies, Inc. and, unless the context indicates otherwise, our subsidiaries on a consolidated basis; and you and your refers to the individual shareholders of the Company. Effective June 25, 2008, the Company implemented a one for fifteen reverse stock split (Reverse
